Case: 17-30808      Document: 00514502902         Page: 1    Date Filed: 06/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                      No. 17-30808                          FILED
                                                                         June 6, 2018

RICKY L. BROWN,                                                        Lyle W. Cayce
                                                                            Clerk
              Plaintiff - Appellant

v.

BOARD OF COMMISSIONERS FIFTH LOUISIANA LEVEE DISTRICT;
JAMES SHIVERS; REYNOLD MINSKY,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:12-CV-289


Before CLEMENT, HIGGINSON, and HO, Circuit Judges.
PER CURIAM:*
       Appellant Ricky Brown appeals from the district court’s grant of
summary judgment in favor of defendants Reynold Minsky, James Shivers,
and the Fifth Louisiana Levee District. Brown alleges that the defendants
violated his right to equal protection by failing to grant the permits required
to develop his property, which is partially subject to Louisiana’s Bondurant



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30808     Document: 00514502902     Page: 2   Date Filed: 06/06/2018



                                  No. 17-30808
Levee and Hydraulic Fill and to a right-of-way in favor of the Levee District.
He contends that other landowners were permitted to develop their property,
while he was unfairly prevented from doing so.
      For Brown’s “class of one” equal protection claim to succeed, he must
establish “that [he] has been intentionally treated differently from others
similarly situated and that there is no rational basis for the difference in
treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). And when
considering a motion for summary judgment, “[a] genuine dispute of material
fact exists ‘if the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.’” Hefren v. McDermott, Inc., 820 F.3d 767, 771 (5th
Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
Here, the only evidence Brown adduced is a single affidavit and a batch of
supporting photographs depicting improvements by other landowners that,
according to Brown, “appear . . . to be within the Levee District’s alleged right
of way” and would thus have required permits to construct—the permits he
claims he was denied. None of this evidence establishes a genuine dispute of
material fact as to whether an equal protection violation occurred: Brown has
not demonstrated that he was situated similarly to these landowners or that
the other landowners’ property is similar to his.
      We note that “mere conclusory allegations are not competent summary
judgment evidence, and such allegations are insufficient, therefore, to defeat a
motion for summary judgment.” Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir.
1996). Accordingly, Brown has failed to carry his burden. Finally, Brown has
not shown that the district court abused its discretion in denying his late-
raised request for additional time to develop his position.       See McKay v.
Novartis Pharm. Corp., 751 F.3d 694, 700–01 (5th Cir. 2014).
      AFFIRMED.


                                        2